DETAILED ACTION
1.Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                               Preliminary amendment
2. The preliminary amendment filed on 07/30/2021 has been acknowledged by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. Claims [21, 30 and 37] are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 21, 30 and 37  substantially recites the limitation a printed circuit board (PCB) substrate comprising: at least one coil of an actuator configured to move at least one of the lens group or the image sensor, wherein the at least one coil is at least partially formed from additive layers embedded inside the PCB substrate; wherein the PCB substrate is fixedly coupled to either the lens stack or the image sensor. However the current disclosure doesn’t explicitly support such limitation,  specifically a PCB substrate (hardware) and at least one coil is at least partially formed from additive layers embedded inside the PCB substrate.   thus the limitation constitutes a new matter. Appropriate correction consistent to applicant’s disclosure is required.

 Claims 22-29 fails to cure the deficiency of claim 21, thus analyzed and rejected by the same reasoning.

Claims 31-36 fails to cure the deficiency of claim 30, thus analyzed and rejected by the same reasoning.

Claims 38-40 fails to cure the deficiency of claim 37, thus analyzed and rejected by the same reasoning.

                            4.  The following are the closest prior arts 

The reference to Okuda (US.  PAT. No. 10, 345, 615) discloses: the focus correction actuator 107 is a voice coil motor that includes a magnet and a coil, and moves the third lens unit 103 through the thrust when the coil is electrified. The focus correction actuator 107 and the lens CPU 109 are also electrically connected by an unillustrated flexible printed substrate. The lens CPU 109 calculates a drive amount for the third lens unit 103 (referred to as a “focus correction drive amount” hereinafter) in accordance with a camera vibration amount, a tilt angle (tilt information) detected by a tilt sensor 38, which will be described later. The controller calculates driving of the focus correction actuator 107 in accordance with the calculation result. In  cols. 3-4 lines 58-2.
 The reference to Oh (US. PAT. No. 7, 702,233) discloses: he compensation actuator 2613 may comprise a voice coil motor, a piezoelectric element or an ultrasound motor. (122) Hereinafter, the operation of the compensation driving part 2615, the compensation actuator 2613, the compensation suspension member 2615, the displacement sensor 2617 and the servo controller 2619 for adjusting focus of an image due to the trembling of hands will be explained by referring to FIG. 27. In col. 15 lines 10-18.
 
The reference to Lee (US. 20060153556) The present invention relates to a focal length adjustment apparatus using a voice coil motor (VCM), and more particularly, to a focal length adjustment apparatus in which a magnetic fluid that serves as attenuation means is injected between a magnet and a coil to achieve an improvement in a magnetic flux density and damping effect, whereby the strength of an electromagnetic force produced between the magnet and the coil can be enhanced and an impact-resistance property, a reliability in the adjustment of a focal length, and responsiveness can be improved. In ¶0003.




Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698